NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HSBC BANK USA, NATIONAL                         No.    19-16024
ASSOCIATION, as Trustee for ACE
Securities Corp. Home Equity Loan Trust,        D.C. No.
Series 2006-OP2,                                2:17-cv-01565-JAD-VCF

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

3645 JULIA WALDENE ST. TRUST; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                            Submitted April 21, 2022**
                             San Francisco, California

Before: IKUTA and HURWITZ, Circuit Judges, and TAGLE,*** District Judge.

      Having considered the parties’ supplemental briefs, we vacate the judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Hilda G. Tagle, United States District Judge for the
Southern District of Texas, sitting by designation.
of the district court and remand for further proceedings to allow the district court to

address in the first instance the relevance of U.S. Bank, N.A. v. Thunder Properties,

Inc., 503 P.3d 299 (Nev. 2022), to this matter. The parties should also address any

other arguments they may have, whether raised in the supplemental briefs or

otherwise, to the district court in the first instance.

       VACATED AND REMANDED. Each party to bear its own costs.




                                             2